DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hinge shaft (see claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate both a liner and hinge.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a main door opening and closing the storage space and an opening but it is unclear if the main door: 
Opens/closes a storage space and also opens/closes an opening; or
comprises an opening. 
Claim 2 is interpreted such that the main door comprises an opening (e.g. opening 320), through which a storage unit may be accessed. 
Claim 2 recites opened through the opening of the main door but it is unclear if the recitation the opening 
Claim 2 recites and to dispense drinking water which renders claim 2 indefinite. Claim 2 is interpreted to comprise a dispenser configured to dispense drinking water. 
Claims 3-17 are rejected in view of their dependence from claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-3, 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by KIM (WO 2007142446-A1).
Regarding claim 2,
Referring to Figs. 5, 2, Kim teaches a refrigerator 3 comprising: a cabinet (not labeled)forming a storing space (e.g. a refrigerating chamber, see par. 46); a main door 30 opening and closing the storage space and an opening 104 (see par. 23); main hinges fixed to the cabinet and supporting an upper end and a lower end of the main door to enable the main door to rotate with respect to the cabinet (impliedly taught in par. 21); a storage unit 102 forming a storage space in the main door (see par. 24) and opened (e.g. accessible) through the opening 104 of the main door; a sub door 110 opening or closing the opening of the main door (see par. 25); a sub hinge 111 coupling the sub door to the main 
Regarding claim 3,
Kim does no teach wherein an upper end of the sub door is at the same level as the upper end of the main door.
However, it is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, claim 3 reads on the prior art of Kim except with regard to the relative positions of the upper ends of the sub door and the upper end of the main door, and is unpatentable because shifting the relative positions of the upper ends of the sub door and the upper end of the main door would not have modified the operation of the device. Further, the particular placement of the upper end of the sub door relative to the upper end of the main door is an obvious matter of design choice. 
Regarding claim 8,
Kim teaches an additional door 31 which is disposed above the main door, to open or close an additional storage space (e.g. a freezer space) which is defined at above the storage space in the cabinet.
Allowable Subject Matter
Claims 4-7, 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kim does not teach a cap decor, nor does Kim teach an upper and lower sub-hinge. Although cap decors, and . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763